Citation Nr: 1146337	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-08 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran last served on active duty from August 2004 to February 2005 and retired with more than three years of active military service and 27 years of inactive military service.

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection for bilateral hearing loss disability was granted in a March 2007 rating decision, and assigned a noncompensable evaluation.  The Veteran appealed the evaluation assigned.

The Veteran underwent VA examination in February 2007.  In June 2008, the Board received VA treatment records dated in March 2008 submitted by the Veteran documenting additional audiological testing that was conducted on March 14, 2008.  The audiologist noted that pure tone results were similar to that obtained in the February 2007 VA examination report, but did evidence a decrease in speech discrimination.  Speech discrimination was measured at 84 percent on the right and 76 percent on the left.  However, the March 2008 audiometric findings were not provided.  These VA test results must be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In addition, given that the audiologist's remarks that the findings present a decrease in hearing acuity overall, the Board is of the opinion that a new VA examination to determine the severity and extent of the Veteran's bilateral hearing disability would be probative.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify any and all health care providers who treated him for his service connected bilateral hearing disability since March 2008.  The RO/AMC should obtain all identified records that are not already of record.  

In any event, the RO/AMC should obtain any additional VA treatment records from September 2007 to the present that are not already of record, to include the audiometric test results conducted in March 2008. 

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the severity of the service-connected bilaterally hearing loss disability.  The claims folder, including this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  

All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  Specifically, the findings of puretone decibel loss at 1000, 2000, 3000 and 4000 Hertz, must be numerically reported and speech recognition must be derived using the Maryland CNC Test.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular the RO or the AMC should ensure that the examiner provides an assessment of the functional effects of the disability in an occupational setting and on the Veteran's daily activities.


3.  The RO/AMC should advise the Veteran in writing that it is his responsibility to report for VA examinations, to cooperate with the development of his claims, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any ordered examination, obtain and insert into the claims file documentation that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

4.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After the above development is completed and any other development that may be warranted, the RO/AMC should readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


